Name: Council Regulation (EEC) No 2760/78 of 23 November 1978 on the conclusion of the Financial Protocol between the European Economic Community and the Republic of Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 11 . 78 Official Journal of the European Communities No L 332/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2760/78 of 23 November 1978 on the conclusion of the Financial Protocol between the European Economic Community and the Republic of Cyprus and the exchange of letters and declarations annexed to the Final Act are hereby approved on behalf of the Community. The texts referred to in the first paragraph are annexed to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission , Having regard to the opinion of the European Parlia ­ ment (*), Whereas the Financial Protocol between the European Economic Community and the Republic of Cyprus, signed in Brussels on 15 September 1977, should be approved, HAS ADOPTED THIS REGULATION : Article 1 The Financial Protocol between the European Economic Community and the Republic of Cyprus Article 2 The President of the Council shall take the necessary measures for the exchange of acts provided for in Article 1 8 of the Financial Protocol (2). Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1978 . For the Council The President J. ERTL (2 ) The date of entry into force of the Financial Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council .(') OJ No C 6, 9 . 1 . 1978 , p. 143 .